EXHIBIT 23.1 Stan J.H. Lee, CPA 2160 North Central Rd. Suite 209 Fort Lee NJ 07024 P.O. Box 436402 San Diego CA 92143-6402 619-623-7799 Fax 619-564-3408 E-mail: stan2u@gmail.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Pre-effectiveRegistration Statement on Form S-11, of our reports dated September 30,2012 and December 17, 2012, relating to the audited consolidated financial statements of CenturyTouch Ltd, Inc. for the years ended June 30, 2012 and 2011 and for the nine months ended September 30, 2012 and for the year ended December 31, 2011 and to the reference to our Firm under the heading "Experts" in the Prospectus. /s/ Stan J.H. Lee, CPA STAN J.H. Lee, CPA Fort Lee, New Jersey December 20, 2012
